Mr. Justice Gary delivered the opinion of the Court. One Phillip M. Scheig was paying teller of the bank; stole about $123,000 and absconded. The president of the bank was then returning from Europe—went to Minneapolis, and about six weeks afterward went to Oakdale, Tennessee, he and his companions carrying many copies of a circular as follows: “$500.00 Reward.—-Wanted, for-grand larceny, Phillip M. Scheig, late paying teller of the Bank of Minneapolis, Minneapolis, Minn., U. S. A. For information leading to his arrest and delivery to police authorities of Minneapolis the above reward will be paid by the bank.” The residue of the circular was descriptive of Scheig, and it was signed “V. M. Smith, Supt. of Police, Minneapolis, Minn.” As a witness, the president testified that he took it for granted that the bank authorized the issue of that circular. There is no evidence that the appellee was an officer of the law, but he was in the service of a railroad, “ to look after crimes, stealages, obstructions, and stone throwing, and anything connected civilly and criminally with the railroad.” That the appellee gave to the president of the bank, information leading to the arrest and delivery of Scheig to' the police authorities of Minneapolis, is sufficiently proved, though upon the testimony of the witnesses for the bank, the appellee might have displayed greater alacrity. He sued for the reward and recovered. There was nothing in the position that the appellee held with the railroad that made it against public policy for him to receive the reward, and the evidence is enough to justify the inference that the circular was issued with the knowledge and approval of the bank; if so, it was a promise by the bank to pay the reward. Upon the whole case no error was committed, and the judgment is affirmed.